 



EXHIBIT 10.1
Mr. T. Patrick Duncan
January 21, 2008
Page 1
January 21, 2008
Mr. T. Patrick Duncan, President
LCWW Partners
c/o USAA Real Estate Company
9830 Colonnade Boulevard, Suite 600
San Antonio, TX 78230

      Re:  
Amendment Number 1 to November 19, 2007
   
Agreement of Purchase and Sale

Dear Pat:
     This letter will serve as Amendment No. 1 to our November 19, 2007
Agreement of Purchase and Sale (the “Agreement”). Capitalized terms used herein
shall have the meanings ascribed to them in the Agreement.
     You and I have agreed to extend the possible Closing Date under the
Agreement for an additional ninety (90) days. Accordingly, Section 1.1 of the
Agreement is amended by deleting the definitions for “Closing Date” and
“Management Termination Date” in their entirety and replacing them with the
following:
     “‘Closing Date’ shall mean the date on which the Closing shall occur, which
date shall be April 30, 2008 (which date shall not be subject to extension
pursuant to any provision of this Agreement), but in any event contemporaneously
with the Management Termination Date”
     “‘Management Termination Date’ shall mean April 30, 2008 pursuant to a
modification of Seller’s original notice of termination of Management Agreement
to be delivered on January 22, 2008.
     You and I have also discussed the need for Gaylord to find a capital
partner to work with on this transaction. Accordingly, a new Section 10.24 shall
be added to the Agreement as follows:
     “(10.24) Financing. The Closing shall be conditioned on Purchaser arranging
financing satisfactory to it in its sole discretion in order to fund the
purchase contemplated by the Agreement (the” Financing Contingency”). Purchaser
shall advise Sellers in writing no less than seven (7) days prior to Closing
Date whether or not the Financing Contingency has been satisfied. If Purchaser

 



--------------------------------------------------------------------------------



 



Mr. T. Patrick Duncan
January 21, 2008
Page 2
notifies Sellers that the Financing Contingency has not been satisfied or if
Purchaser fails to timely notify Sellers that such contingency has been
satisfied then, the Agreement shall automatically terminate, Sellers shall
retain the Deposit and neither party shall have any further rights or
obligations hereunder except for those obligations of Purchaser which expressly
survive termination of the Agreement.”
Simultaneously with the execution of this Amendment No. 1, and as consideration
for Sellers execution of this Agreement Purchaser hereby instructs the Escrow
Agent to release the Deposit to Sellers without any further action by any party,
and agrees to execute any documents requested by the Escrow Agent to confirm the
release of such funds. Notwithstanding anything to the contrary in the
Agreement, the Deposit shall be non-refundable to Purchaser in all
circumstances, except for the voluntary and intentional default by Sellers in
their obligations to be performed on the Closing Date. Sellers acknowledge that
their receipt of the Deposit is their sole and exclusive remedy under the
Agreement for Purchaser’s failure to close the transaction; provided that
Sellers shall retain the right to enforce all indemnities of Sellers by
Purchaser set forth in the Agreement. This letter also confirms that you have
modified or will timely modify the Management Agreement termination notice you
previously delivered to Manager so as to cause the Management Termination date
to occur on April 30, 2008.
     The Agreement is hereby deemed to be amended and supplemented in accordance
with the provisions set forth above. Except as expressly set forth in this
Amendment, all agreements and provisions contained in the Agreement are hereby
ratified, readopted, approved, and confirmed and remain in full force and
effect.

            Very truly yours,

GAYLORD ENTERTAINMENT COMPANY
      By:   /s/ Colin V. Reed         Colin V. Reed, Chief Executive Officer   
   

 



--------------------------------------------------------------------------------



 



Mr. T. Patrick Duncan
January 21, 2008
Page 3
ACCEPTED AND AGREED TO:
SELLERS:
LCWW PARTNERS, a Texas joint venture

     
By:
  US — LAS COLINAS LIMITED
 
  PARTNERSHIP, a Texas limited
 
  Partnership, its managing venturer

     
By:
  LAS COLINAS MANAGEMENT
 
  COMPANY, a Delaware corporation,
 
  its general partner

                  By:   /s/ T. Patrick Duncan         Name:   T. Patrick Duncan 
      Title:   President and CEO     

LA CANTERA DEVELOPMENT COMPANY,
a Delaware corporation

                By:   /s/ T. Patrick Duncan         Name:   T. Patrick Duncan   
    Title:   President and CEO       

 